Citation Nr: 0103297	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-18 563	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to Department of Veterans Affairs disability 
compensation under the provisions of 38 C.F.R. § 1151 for 
disability resulting from treatment at a VA facility in 
August 1995.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from June 1963 to May 
1967.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In December 1999, the veteran was afforded 
a videoconference hearing with the undersigned Board member.


REMAND

The veteran is seeking compensation under 38 U.S.C.A. § 1151.  
He is claiming that he has additional disability, manifested 
by a painful, discolored scar on his right calf, claimed due 
to removal, by cryotherapy, of a right calf dermatofibroma at 
the VA medical center in Toledo, Ohio, in August 1995.

Compensation under 38 U.S.C.A. § 1151 may be paid only if 
additional disability exists which is not a necessary 
consequence of the treatment rendered.  38 C.F.R. § 3.358(b).  
The additional disability must be caused by hospital care, 
medical or surgical treatment or examination by the VA and 
must be proximately caused by carelessness, negligence, lack 
of proper skill, error in judgment or similar instance of 
fault on the part of the VA in providing treatment or by an 
event that was not reasonably foreseeable.  See Pub. L. No. 
104- 204, § 422(a)-(c) (1996).  This revised law is effective 
with respect to claims filed on or after October 1, 1997, and 
is applicable to the veteran claim, which was received in 
December 1998.

The record reflects that, in January 2000, before initial 
Board review was undertaken, the RO received materials from 
the veteran in support of his claim that included two pages 
of private medical records reflecting treatment provided to 
him in March 1999.  The records describe the veteran's 
brownish hyperpigmented right calf area.  The RO promptly 
forwarded this material to the Board.  As the veteran 
submitted the evidence in a timely manner and has not waived 
initial consideration of the information by the regional 
office, the additional evidence must be initially reviewed by 
the RO pursuant to the provisions of 38 C.F.R. § 20.1304

Also, a review of the claims file reveals that all pertinent 
VA outpatient clinic records regarding the veteran's August 
1995 cryotherapy procedure may not be of record.  In February 
1999, the veteran submitted copies of VA outpatient records 
dated from June 1995 to June 1998 which are not otherwise of 
record.  Upon review of these records, it is unclear if the 
complete record of the veteran's August 1995 cryotherapy 
procedure has been associated with the claims file.  

Further, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  Because the RO has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (1992).

Accordingly, this case is REMANDED for the following:

1. The RO should request all the 
veteran's VA outpatient dermatology 
clinic treatment records from the VA 
medical center in Toledo, Ohio, to 
particularly include all records 
pertaining to the veteran's August 
1995 right calf cryotherapy 
procedure(s), and associate them with 
the claims file.

2. Then, the RO should request that the 
VA physician who examined the veteran 
in February 1999, if available, (or 
another qualified examiner) review the 
claims file and photographs of the 
veteran's right calf.  The examiner is 
requested to offer an opinion as to 
whether the veteran has additional 
disability of the right calf which was 
not a necessary consequence of medical 
or surgical treatment rendered.  If 
such additional disability is found, 
an opinion should be provided as to 
whether it is at least as likely as 
not that the disability was 
proximately caused by carelessness, 
negligence, lack of proper skill, 
error in judgment or similar instance 
of fault on the part of the VA in 
providing treatment or by an event 
that was not reasonably foreseeable. A 
complete rationale for all opinions 
expressed should be provided.  If, and 
only if, the reviewing physician finds 
it necessary, the veteran should be 
scheduled for a VA dermatologic 
examination to resolve the questions 
posed. 

3. The RO must review the claims file and 
ensure that all notification and 
development action required to comply 
with the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed. 

4. The RO should thereafter readjudicate 
the issue of entitlement to 
compensation for pursuant to 
38 U.S.C.A. § 1151 for a right calf 
scar.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for a 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





